Citation Nr: 1233372	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1965.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied a claim for service connection for diabetes mellitus, type II.  


FINDINGS OF FACT

1. The competent and credible evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicides, including Agent Orange; exposure to herbicides is not otherwise shown by competent and credible evidence.  

2. Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A January 2006 letter, sent prior to the initial unfavorable AOJ decision issued in August 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  He was also informed of the particular information needed to substantiate a claim based on exposure to herbicide.  In March 2006, also prior to the August 2006 decision, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman, 19 Vet. App. 473.  Additional notice was provided to the Veteran in a May 2009 letter followed by a readjudication of the claim in June 2009.   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard, 4 Vet. App. 384.  The claims file contains the Veteran's service treatment and personnel records, as well VA and private treatment records.  The Veteran does not assert, and the evidence does not show, that he set foot in Vietnam or served on an inland waterway.  The RO performed a Personnel Information Exchange System (PIES) request concerning the Veteran's service to determine if he had service in country in Vietnam; the response was that in country service was unverified.  The personnel records do verify his presence on the USS Rasher while it was in the Vietnam area of operations.  In June 2009, the Veteran maintained that the deck logs for his submarine should be obtained to verify his location in service; such action is unnecessary as his personnel records already verify his location offshore Vietnam in service and he does not allege setting foot in Vietnam.  

As for the duty to get a VA examination, § 3.159(c)(4)(i) states that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  § 3.159(c)(4)(ii).  

Type II diabetes mellitus is a disease recognized by VA as associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The Veteran does not otherwise allege that his diabetes had its onset in service or within a year after his discharge from service or that he has had recurrent symptoms of diabetes ever since service; therefore, consideration of whether a nexus exam is necessary is not warranted.  

Finally, some statements and a partial study were submitted after the last Supplemental Statement of the Case (SSOC).  A waiver of this evidence was provided in September 2012 in the informal hearing presentation.  The Board finds that VA has fully satisfied the duty to notify and assist.  

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304 (2011).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) (2011) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2011) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

The Veteran's claim for service connection for diabetes mellitus raises two presumptions.  The first presumption has to do with the time of manifestation.  Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The second presumption pertains to circumstances of service.  VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins are a disability that a lay person is capable of observing for the purpose of establishing service connection.  21 Vet. App. at 308-309.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  

The Veteran contended in his September 2005 formal claim that he served in Vietnam from October to December 1964.  More specifically, he said he served in the United States Navy at sea in coastal waters of Vietnam and "performed reconnaissance" in the Tonkin Gulf between Hai Phong and Da Nang.  "For three months we photographed flags coming and going from various entry ports breathing the air through [snorkel]."  He questioned whether the atmosphere was toxic to any pollutants found in Agent Orange or other herbicides.  He said he was diagnosed with diabetes mellitus in 2004.  

He elaborated further in a February 2006 statement.  He served aboard the USS Rasher from 1963 to 1965.  He said they were off the coast of Vietnam for a three month period within three miles of the Vietnam shore.  He said he never set foot on Vietnam soil.  He said that they could see and feel explosions happening on land.  He said that every night the submarine "snorkeled for fresh air" and that air was cycled in and out.  He said he believed that the crew of the submarine was subjected to AO as well as other toxins due to aerial spraying or other toxins in the submarine even though they never set foot on Vietnam soil.  "Is there proof positive that there was not an association between toxic agents such as these defoliants and subsequent illnesses of submarine veterans?"  

In August 2006, the Veteran included an August 2006 newspaper article about the Haas case (which was pending at the time) along with his notice of disagreement.  He submitted other statements that are similar in substance to his February 2006 statement.  In June 2009, the Veteran said he was not convinced that "Agent Orange was sprayed over the land and then stopped dead at the shoreline."  Also, it was believed that toxins were not entirely filtered out by desalination and distillation in the water supply of the submarine; he essentially said he thought that his submarine took in polluted water.  

In September 2009, the Veteran wrote again stating that there were numerous websites to substantiate the fact that ships secured drinking water by distilling saltwater.  A study by Australian scientists said the dioxin in Agent Orange could not be eliminated by a ship's infiltration system.  As a result, the water sailors drank was contaminated and Australia provides Agent Orange benefits to its Navy veterans of the Vietnam War.  Nat'l Research Ctr. for Envtl. Toxicology, Queensland Health Scientific Servs., Examination of the Potential Exposure of Royal Australian Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water (Dec. 12, 2002).  

Finally, in July 2012, the Veteran said he knew there was a question as to whether Navy veterans should be entitled to benefits regarding Agent Orange exposure.  He now asserted that the USS Rasher served in the waterways of Vietnam; for support he stated that his submarine was in the Gulf of Tonkin.  

The Board finds the Veteran is competent to state what he actually experienced in service under 38 C.F.R. § 3.159(a)(2).  However, the Veteran is not competent to explain the etiology of a complex disease like diabetes mellitus, type II, because specialized education, training or experience would be needed.  Diabetes mellitus is a complicated disability that is not readily observable, unlike varicose veins, the disability in Barr, 21 Vet. App. at 308-309.  The Veteran would be able to describe symptoms of his disability in service but has not done so as he is asserting his disability is latent and due to exposure to herbicides in service.  

The Board finds the Veteran has not described coming into personal contact with an herbicide substance in any tangible way, but has only stated that given his presence off the coast of Vietnam he should be presumed exposed.  The Veteran is not competent to make such a statement, as the complexities involved in making such a determination are described further below.  

The Veteran's DD 214 shows he had one year and five months of foreign or sea service.  A January 1964 record notes he volunteered for submarine duty.  From March 1964 to June 1965 he was assigned to the USS Rasher.  An August 1965 service personnel record showed the USS Rasher was in the Vietnam area of operations from October 26 to November 21, 1964 and from December 6-22, 1964.  

A February 2005 VA record shows an initial diagnosis of diabetes mellitus.  A March 2006 record from Dr. V shows a diagnosis of diabetes mellitus, type II.  This record also states the Veteran had a family history of diabetes, as his father had the disease.  

At the outset, there is no showing the diabetes mellitus manifested, to a degree of 10 percent within a year from separation from service.  The evidence shows he was diagnosed with diabetes mellitus in 2004 or 2005; the Veteran does not assert otherwise.  As a result, the first presumption does not apply.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

As for the second presumption, the Veteran asserts that it should apply to him as a blue water veteran.  This was the same argument overruled in Haas, 525 F.3d at 1193, before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In fact, the Australian study that the Veteran's representative (partially) submitted and the Veteran referred to was discussed by the Federal Circuit in Haas.  See 525 F.3d at 1193-94.  The Federal Circuit pointed out that this study had already been considered by VA and declined to change the regulation to expand the presumption.  In the Federal Register, VA explained why reliance on such a study was flawed: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War....  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied....  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy.  73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  

As VA has already considered this study generally and considered it flawed, a remand for further consideration based on this Veteran is not warranted.  

Also considered by VA was that none of those studies specifically addressed "whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  73 Fed. Reg. 20,363, 20,364 (Apr. 15, 2008).  Given the lack of scientific evidence, VA declined to change the regulation.  

After considering the evidence of record, including the evidence showing the Veteran was not in Vietnam or its inland waterways at any point, the Board finds that the presumption is not warranted and the weight of the evidence does not otherwise show by competent and credible evidence that the Veteran was exposed to herbicides in service.  The evidence does not show the Veteran was present on the landmass or the inland waters of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168.  There is also no evidence that the USS Rasher (AGSS 269), a submarine, docked on the shores or piers of Vietnam, operated temporarily in the inland waterways, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  The Board finds the Gulf of Tonkin is not an inland waterway.  

The Veteran has made general assertions about exposure to herbicides via the water and air aboard his submarine.  The Board finds such avenues have already been considered by VA generally.  There is no basis in the record for finding that further investigation of the claimed herbicide exposure is warranted.  The Board finds there is no competent evidence showing the Veteran was exposed to herbicides in service.  Lastly, the Veteran does not contend, and the evidence of record does not otherwise show, that his diabetes had its onset in service.  Accordingly, service connection on a direct basis is not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Based on the foregoing, the Board finds that service connection for diabetes mellitus type II is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus, type II is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


